Bunn, C. J., (after stating the facts). The demurrer admits the truth of the statements in the answer. One of these statements is that the debts sued for were contracted by appellee Diszie while she was the lawful wife of one George Sims; and another of these statements in the answer is that the debts sued for were contracted by her as a married woman as aforesaid for her own use, and for the benefit of her separate business and estate. If the debts were mere ordinary debts, having no reference to her ordinary estate or business, they were void, and no judgment could legally be rendered upon them, if her disability was shown, and of course they would be binding upon no one. If, however, the debts, as alleged in the answer and admitted by the demurrer, were contracted while she was a married woman, for the benefit of her separate business and estate, then, by the provisions of section 4947, Sand. & H. Dig., her husband is expressly released of all liability in relation to such contracts. And, as is provided in section 4946, she may sue and be sued alone in relation to her said business and separate property; that is to say, she can act, and will be regarded in relation thereto, as a feme sole. The obligation continues with her until discharged therefrom by payment or otherwise, without regard to a change in her own personal relationship ; and a second husband, we think, must necessarily enjoy the statutory immunity from liability for such contracts and debts. Any other construction would give to the statute referred to a meaning we cannot attribute to the legislature in enacting it. This makes it unnecessary to enter into an inquiry as to how far, if at all, the common law rule which makes the husband liable for his wife’s ante-nuptial debts has been changed by statute in this State. Affirmed.